Opinion by
Wright, J.,
Robert E. Wood has appealed from an order of the Court of Common Pleas of Indiana County dismissing his petition for a writ of habeas corpus. The background of this case is summarized in our opinion af.firming the dismissal of a prior habeas corpus petition. See Commonwealth ex rel. Wood v. Maroney, 199 Pa. Superior Ct. 561, 186 A. 2d 864. Allocatur refused 199 Pa. Superior Ct. xxxi. Certiorari denied 374 U. S. 854, 10 L. Ed. 2d 1075, 83 S. Ct. 1922.
The order of the court below will be affirmed for two reasons. (1) In Wood’s present petition the sole contention which may be raised by habeas corpus is the denial of effective representation by counsel. This contention was considered and rejected in the prior appeal. (2) As a consequence of Wood’s parole he is no longer in the custody of the superintendent of the Western State Correctional Institution, wherefore the proceeding has become moot: Commonwealth ex rel. Spader v. Burke, 171 Pa. Superior Ct. 289, 90 A. 2d 849.
Order affirmed.
Montgomery, J., concurs only because the question is moot.